MEMORANDUM **
A review of the record and the opening brief indicates that the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). The district court did not abuse its discretion in dismissing without prejudice this case for failure to prosecute. See Morris v. Morgan Stanley & Co., 942 F.2d 648, 650 (9th Cir.1991).
Accordingly, we summarily affirm the district court’s judgment.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.